Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 17 May 2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of 15 March 2021 has been withdrawn. 	The Applicant’s arguments directed to prong two of step 2A are persuasive because the abstract idea of the claims are applied in a meaningful way beyond generally linking the use of the judicial exception and provides improvement to the functioning of the computer by enabling electronic payment functionality for the VAS provider to make authorization requests and communicating the authorization request including an account identifier, an amount of transaction, and biometric data received from the client device in a single message. Additionally, the various additional limitations beyond the abstract idea could be considered routine and conventional, but the ordered combination of the elements are an unconventional and non-routine arrangement, similar to the combination of claim elements in BASCOM. Due to this unconventional arrangement of elements, the claims are patent eligible under step 2B of the Alice/Mayo two part analysis. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Lake US 2002/0091646, Keresman US 2003/0233327, and Robinson US 2006/0248020 as well as NPL Sanchez-Reillo “Developing Standardised Network-based Biometric Services” IET Biometrics, 2018-11, Vol. 7, p.502-509. The claims are non-obvious over the combination of references and fail to disclose or render obvious at least the transmitting an authorization request message including an account identifier, an amount of transaction, and biometric data received from the client device in a single message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692